Citation Nr: 1421703	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-45 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, including as a result of a head injury.

2.  Entitlement to service connection for residuals of a head injury other than headaches.

3.  Entitlement to service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION


The Veteran served on active duty from April 1992 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Waco, Texas.

The Veteran originally claimed service connection for "head injury."  The only symptom identified by the Veteran as associated with the alleged injury was headaches.  In its informal hearing presentation, his representative requested service connection for what was diagnosed as muscle tension headaches under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issues have been adjusted to encompass all of the Veteran's contentions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleged that he sustained a head injury in a fight in service.  He alleged that he lost consciousness for a time and was treated for injuries sustained in the fight at George Washington University Medical Center and Walter Reed Army Medical Center.  A July 1994 service treatment record references the fight and the Veteran's report that he was hospitalized for two weeks and then placed on convalescent leave.  However, the actual hospital records are not in the claims file.  While an attempt was made to obtain records from GWU Hospital, and the records were found to be unavailable, it is unclear if any attempt was made to obtain records from Walter Reed. Inpatient records are sometimes kept separately from the service member's outpatient records so an attempt should be made to see if there are any separately maintained inpatient records pertaining to the Veteran.  
The VA examiner who conducted the March 2010 examination indicated that the Veteran had headaches that were most likely muscle tension headaches and cognitive and affective symptoms which were more likely due to aging and mental health issues.  However, he did not explain the factors that went into this determination, so an explanation of the rationale is required.  Additionally, an addendum opinion should be obtained as to whether the Veteran's headaches, currently diagnosed as muscle tension headaches, are related to a disease or injury in service other than the claimed head injury.

With regard to the Veteran's HIV, he contends that the degree to which it was advanced when it was diagnosed in October 2004 suggests that he was infected much earlier in service.  There is a negative HIV test in service, but this was done in 1992, early in the Veteran's service.  The Veteran's representative conjectures that a military dentist used a contaminated needle to administer IV sedation in conjunction with a wisdom tooth extraction in service.  The Board notes that the claims file does not contain any evidence of misconduct at a military dental clinic.

Records show that the Veteran was discharged for drug rehabilitation failure.  If his substance abuse treatment records are available, it may shed some light on any risk factors that the Veteran was exposed to during and before service.  Additionally, to date the Veteran has never identified any risk factors for transmission of HIV.  The Veteran should be afforded a VA examination at which time he may identify risk factors for consideration by the examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to determine whether any additional service treatment records exist pertaining to the Veteran's alleged inpatient treatment at Walter Reed Army Medical Center in 1994.  If records are found, they should be associated with the claims file.  If records are not found, then this should be documented in the claims file and the Veteran appropriately notified.

2.  Take appropriate steps to ascertain whether there are any separately maintained records pertaining to the Veteran's substance abuse rehabilitation treatment in   service.  If records are found, they should be associated with the claims file.  If records are not found, this should be documented in the claims file and the Veteran appropriately notified.

3.  Then, obtain an addendum opinion from the examiner who prepared the March 2010 VA examination report or a similarly situated examiner.  The examiner should explain the rationale used to determine that the Veteran's symptoms were related to factors other than traumatic brain injury.  

The examiner should also provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's headaches, diagnosed at the March 2010 examination as muscle tension headaches, either onset during service or were caused or aggravated (made permanently worse) by a disease or injury in service other than the claimed head injury.  

4.  Afford the Veteran a VA examination with respect to his HIV.  The examiner should take a full history from the Veteran concerning any risk factors in his life for transmission of HIV.  Any necessary tests or studies should be performed.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran contracted HIV in service.  The examiner should provide a complete rationale for his or her conclusions in the report of examination, including a discussion of the risk factors identified by the Veteran at the examination.  He or she should also address the Veteran's contention that the progression of the disease suggested that it onset during service.  

5.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



